
	
		II
		112th CONGRESS
		1st Session
		S. 1214
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mrs. Gillibrand (for
			 herself, Mrs. Boxer,
			 Mrs. Murray, Mrs. Shaheen, and Mr.
			 Lautenberg) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, regarding
		  restrictions on the use of Department of Defense funds and facilities for
		  abortions. 
	
	
		1.Short titleThis Act may be cited as the
			 Military Access to Reproductive Care
			 and Health for Military Women ActMARCH for Military Women Act.
		2.Use of Department of
			 Defense funds for abortions in cases of rape and incestSection 1093(a) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 or in a case in which the pregnancy is the result of an act of rape or
			 incest.
		3.Restoration of
			 previous policy regarding restrictions on use of Department of Defense medical
			 facilitiesSection 1093 of
			 title 10, United States Code, as amended by section 1, is further
			 amended—
			(1)by striking
			 subsection (b); and
			(2)in subsection
			 (a), by striking (a) Restriction on use of funds.—.
			
